DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 20 and claim bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art in view of HASSENPFLUG US 20160146941 A1.
Regarding claim  1 Admitted prior art is 
1. (Original) Gated imaging system for gated imaging for generating at least one light pulse, said gated imaging system being mounted on a device, comprising(see background of the invention gated imaging systems)
a pulsed light illuminator;(background of the invention)
a synchronization controller, coupled with said pulsed light illuminator; and(background of the invention)
at least one sensor, coupled with said synchronization controller, said pulsed light illuminator comprising(background of the invention )
a power supply;(implicit the setup should be powered)
a light and drive unit, coupled with said power supply; and(implicit the setup should be powered)
at least one light source, for generating and emitting said at least one light pulse towards a scene of observation; and
an electronic driver, coupled with said at least one semiconductor light source, for providing a drive current to said at least one semiconductor light source; and(implicit)
wherein said synchronization controller is coupled with said at least one semiconductor light source, wherein said at least one sensor is for receiving reflections of said at least one light pulse from said scene of observation;(implicit)
wherein said power supply, said at least one sensor, said synchronization controller and said light and drive unit are integrated into said device;(implicit it is single device)
wherein said power supply is separated from said light and drive unit by a predetermined distance via a cable;(inherent the power supply is separate from light source and drive unit and therefore always there is some type of conductor connecting power source to the rest of the electronics)
wherein said synchronization controller enables said gated imaging by synchronizing said at least one semiconductor light source and said at least one sensor for at least one of imaging said scene of observation and ranging said scene of observation;(implicit and background of the invention admitted prior art)
but does not explicitly teach
semiconductor light source
a system level controller 
wherein said system level controller is for controlling said at least one  light source;(claim 3) and
wherein said system level controller adjusts at least one parameter of said pulsed light illuminator as a function of at least one of:
a speed of said vehicle;
a location of said vehicle; and
a general driving behavior and performance of said vehicle.

HASSENPFLUG teaches 
Device is a vehicle(claim 1)
light source(201) [0060]
a system level controller (implicit claim 3)
wherein said system level controller is for controlling said at least one  light source;(claim 3) and
wherein said system level controller adjusts at least one parameter of said pulsed light illuminator as a function of at least one of:
a speed of said vehicle;(claim 4)
Although neither Admitted prior art or HASSENPFLUG talk about semiconductor laser source, the semiconductor laser sources are well known in the art and commonly used to provide lidars which produce the laser using semiconductor chip and therefore save the space. 
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Admitted prior art  with teaching by HASSENPFLUG in order to provide vehicle based lidar system which can adjust resolution , scanning range and other parameters based real conditions of the driving and therefore provide adequate information about surrounding which can represent potential hazard. 

3. (Original) The gated imaging system according to claim 1, wherein said at least one semiconductor light source operates in a burst mode.(admitted prior art background pulse mode)

13. (Original) The gated imaging system according to claim 1, wherein said at least one parameter is selected from the list consisting of: an average power of said at least one light pulse; an on and off time of said at least one semiconductor light source[0060](beamforming); and a working range of said at least one semiconductor light source.
17. (Original) The gated imaging system according to claim 16, wherein said at least one parameter is selected from the list consisting of: a wavelength of said at least one light pulse; a peak power of said at least one light pulse; an average power of said at least one light pulse; a pulse width of said at least one light pulse;  -5-Application No.: PCT/IL2017/051040 Filing Date:September 14, 2017 a duty cycle of said at least one light pulse; a field-of-illumination of said at least one light pulse[0060 with the claim 3]; and an aperture size of said pulsed light illuminator through which said at least one light pulse is outputted.


20. (Original) The gated imaging system according to claim 1, wherein said cable is coupled in parallel.  (implicit multiple sources need to be connected in parallel to perform beamforming [00060])


21. (Currently Amended) The gated imaging system according to claim 20, wherein a first one of said at least one semiconductor light source comprises a difference as compared to is controlled independently of a second one of said at least one semiconductor light source, said difference being selected from the list consisting of: said first one of said at least one semiconductor light source is controlled independently of said second one of said at least one semiconductor light source; said first one of said at least one semiconductor light source has a different switching regime than said second one of said at least one semiconductor light source[0060 beamforming]; said first one of said at least one semiconductor light source has a different peak power than said second one of said at least one semiconductor light source per respective said at least one light pulse; and said first one of said at least one semiconductor light source has a different angle of illumination than a second one of said at least one semiconductor light source.
34. (Currently Amended) The gated imaging system according to claim 29, wherein said power cable is coupled in parallel and wherein a first one of said at least one semiconductor light source is controlled independently of a second one of said at least one semiconductor light source.[0060 beamforming]

Claim 31 is design choice to provide correct operation of the equipment 

Claim(s) 6, 9, 12, 16, 18, 26, 28, 45 and claim bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art in view of HASSENPFLUG US 20160146941 A1 further in view of Official Notice.
Although Neither Admitted prior art nor Hassenpflug teach claims 6, 9, 12, 16, 18, 26, 28, 45
Official Notice Claims 6, 9, 12, 16, 18, 26, 28, 45 are well known in the art

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Admitted prior art with teaching by Official Notice in order to provide the illumination of the region according to the desired characteristics and therefore protect environment from hazardous light conditions.


Allowable Subject Matter
Claims 4, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645